 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
AGREEMENT, dated as of November 22nd, 2006 (the "Effective Date"), by and
between Integrated Alarm Services Group, Inc., a Delaware corporation (the
"Company"), and Robert Heintz, an individual residing at 923 Woodview Road,
Brielle, NJ 08730 (the "Executive").
 
WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an employment agreement with the
Executive, and the Executive is willing to serve as an employee of the Company,
subject to the terms and conditions of this Agreement; and
 
WHEREAS, the Company and the Executive entered into an employment agreement,
dated as of October 1, 2002 (the "Existing Employment Agreement"); and
 
WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive and to supersede the Existing Employment Agreement
with this Agreement;
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Employment and Duties.
 
(a) General. The Executive shall serve as Chief Operating Officer, Criticom
International, reporting to the Chief Executive Officer (the "CEO") of the
Company. The Executive shall have such duties and responsibilities, commensurate
with the Executive's position, as may be assigned to the Executive from time to
time by the Board of Directors (the "Board") or the CEO of the Company. The
Executive shall perform any and all duties related to his position with the
Company and shall be available to confer and consult with and advise the
officers and directors of the Company at such times as the Company may require.
The Executive's principal place of employment shall be Manasquan, New Jersey
provided, however, that the Executive understands and agrees that he will be
required to travel from time to time for business reasons.
 
(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall faithfully serve the Company, shall in all respects conform to and comply
with the lawful and good faith directions and instructions given to him by the
CEO and shall use his best efforts to promote and serve the interests of the
Company. Further, the Executive shall not, directly or indirectly, render
services to any other person or organization without the consent of the Company
or otherwise engage in activities that would interfere with the faithful
performance of his duties hereunder.
 
2. Term of Employment. The Executive's employment under this Agreement shall
commence as of the Effective Date and shall terminate on the earlier of (i) the
first anniversary of the Effective Date and (ii) the termination of the
Executive's employment under this Agreement; provided, however, that the term of
the Executive's employment shall be automatically extended without further
action of either party for additional one-year periods unless written notice of
either party's intention not to extend has been given to the other party at
least 90 days prior to the expiration of the then effective Term. The period
from the Effective Date until the termination of the Executive's employment
under this Agreement is referred to as the "Term".
 
 

--------------------------------------------------------------------------------


 
3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:
 
(a) Base Salary. The Company shall pay to the Executive a salary (the "Base
Salary") at the rate of $170,000 per annum, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time.
 
(b) Bonus. In addition to the Base Salary, the Executive shall be eligible to
earn for each calendar year ending during the Term an annual incentive bonus
(the “Bonus”) based on the achievement of one or more performance goals,
targets, measurements and other factors (collectively, the “Performance Goals”)
established for such year by the Compensation Committee of the Board (the
“Committee”). The Executive’s target annual bonus (the “Target Bonus”) and the
applicable Performance Goals will be established by the Committee within 90 days
of the first day of the year to which such Bonus relates. Payment of the
Executive’s Bonus for any year will be based upon the achievement of the
Performance Goals established by the Committee for that year (including, without
limitation, the exercise of the Committee’s negative discretion under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)). The
actual bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of the Performance Goals (including, without limitation, the
exercise of the Committee’s negative discretion under Section 162(m) of the
Code), as determined by the Committee. Subject to Section 4 hereof, a Bonus, if
any, shall be payable by March 15th of the succeeding calendar year or as soon
thereafter as may be administratively practicable.
 
(c) Company Car. Employee shall receive a leased car of his choice paid for by
the Employer, at a cost of not more than $1,000 per month.
 
(d) Savings and Retirement Plans. The Executive shall be entitled to participate
in all savings and retirement plans applicable generally to other senior
executives of the Company, in accordance with the terms of the plans, as may be
amended from time to time.
 
(e) Welfare Benefit Plans. The Executive and/or his family shall be eligible to
participate in and shall receive all benefits under the Company's welfare
benefit plans and programs applicable generally to other senior executives of
the Company, in accordance with the terms of the plans, as may be amended from
time to time. The Company shall include the Executive in its health insurance
program available to the Company's executive officers and shall pay 100% of the
premiums for such program.
 
(f) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time.
 
 
2

--------------------------------------------------------------------------------


 
(g) Paid Time Off. The Executive shall be entitled to 22 vacation days and 4
sick/personal days each year during the Term, which shall be referred to
together as "paid time off." The extent to which unused paid time off from one
year shall be carried forward to any later year shall be governed by the
Company's paid time off policy in effect from time to time. Upon separation of
employment, for any reason, paid time off accrued and not used shall be paid in
accordance with the Company's paid time off policy then in effect, and the
determination of the amount of paid time off accrued and not used shall be made
by the Company in its sole discretion pursuant to such policy.
 
4. Termination of Employment.
 
(a) Termination for Cause; Resignation. (i) If, prior to the expiration of the
Term, the Company terminates the Executive's employment for Cause, as defined in
Section 4(a)(ii) hereof, or if the Executive resigns from his employment
hereunder, the Executive shall only be entitled to payment of unpaid Base Salary
through and including the date of termination or resignation and any other
amounts or benefits required to be paid or provided by law or under any plan,
program, policy or practice of the Company ("Other Accrued Compensation and
Benefits"). The Company shall have no further obligation to compensate the
Executive under any other provision of this Agreement or any other severance or
salary continuation arrangement of the Company.
 
(ii)Termination for "Cause" shall mean termination of the Executive's employment
because of:
 
(A) any act or omission that constitutes a material breach by the Executive of
any of his obligations under this Agreement;
 
(B) the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company;
 
(C) the Executive's conviction of, or plea of nolo contendere to, (1) any felony
or (2) another crime involving dishonesty or moral turpitude or which could
reflect negatively upon the Company or any of its subsidiaries or affiliates
(the "Company Group") or otherwise impair or impede its operations;
 
(D) the Executive's engaging in any misconduct, negligence, act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws) that is injurious to the Company Group;
 
(E) the Executive's material breach of a written policy of the Company, the
Company's Code of Ethics, or the rules of any governmental or regulatory body
applicable to the Company;
 
 
3

--------------------------------------------------------------------------------


 
(F) the Executive's refusal to follow the lawful and good faith directions of
the Board;
 
(G) the Executive's engaging in conduct that constitutes activity in competition
with the Company Group; or
 
(I) any other willful misconduct by the Executive which is materially injurious
to the financial condition, business, or reputation of the Company Group.
 
(b) Termination without Cause. (i) If, prior to the expiration of the Term, the
Executive's employment is terminated by the Company without Cause, the Company
(A) shall pay the Other Accrued Compensation and Benefits, if any, and (B) shall
continue to pay the Executive the Base Salary at the rate in effect on the date
the Executive's employment is terminated, for the period remaining in the Term
on the day prior to the date the Executive's employment is terminated, in
accordance with the Company's ordinary payroll practices. The Company shall have
no further obligation to compensate the Executive under Section 4(c) or any
other provision of this Agreement or any other severance or salary continuation
arrangement of the Company.
 
(ii)The Company shall not be required to make the payments and provide the
benefits provided for under Section 4(b)(i) unless the Executive executes and
delivers to the Company a release substantially in the form attached as
Exhibit A and the release has become effective and irrevocable in its entirety.
 
(iii)If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 5 through 8 hereof, the Executive shall not
be eligible, as of the date of such breach, for the payments described in
Section 4(b)(i), and any and all obligations and agreements of the Company with
respect to such payments shall thereupon cease.
(c) Termination upon Change in Control.
 
(i) Upon a Change in Control during the Term, the Term shall automatically be
extended for 1 year following the Change in Control.
 
(ii) In the event of the Executive's Involuntary Termination within 12 months
after a Change in Control, provided such Change in Control occurs during the
Term, (A) the Executive shall be eligible to receive a lump sum payment within
30 days of such termination equal to one times his Base Salary at the rate in
effect immediately prior to such termination and (B) all stock options and
warrants granted by the Company to the Executive under any plan prior to such
termination shall vest, accelerate, and become immediately exercisable. The
Company shall have no further obligation to compensate the Executive under
Section 4(b)(i) or any other provision of this Agreement or any other severance
or salary continuation arrangement of the Company. The Company shall not be
required to make the payments and provide the benefits provided for under this
Section 4(c)(ii) unless the Executive executes and delivers to the Company a
release substantially in the form attached as Exhibit A and the release has
become effective and irrevocable in its entirety.
 
 
4

--------------------------------------------------------------------------------


 
(iii) "Involuntary Termination" shall mean termination of the Executive's
employment by the Company and its subsidiaries other than for Cause. The
Executive shall be deemed to have incurred an Involuntary Termination if: (A)
there is a Change in Control during the Term; and (B) within 12 months after
such Change in Control, (1) the location of his principal place of employment is
moved to a location that is more than 50 miles from the location of his
principal place of employment immediately prior to such Change in Control, or
(2) the Executive's Base Salary as in effect immediately prior to such Change in
Control is reduced by more than 10%; and (C) he thereafter resigns from
employment within 30 days of such change of location of principal place of
employment or such reduction in Base Salary. Except as provided in this Section
4(c), resignation from employment for any reason shall not be considered an
Involuntary Termination.
 
(iv) A "Change in Control" shall occur if:
 
(A) any "person" within the meaning of Section 14(d) of the Securities Exchange
Act of 1934, as amended, and any successor provisions thereto is or becomes the
"beneficial owner" (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company's then outstanding securities entitled to vote in the election of
directors of the Company;
 
(B) during any twelve-month period (not including any period prior to the
consummation of a Change in Control), individuals who at the beginning of such
period constituted the Board and any new directors, whose election by the Board
or nomination for election by the Company's stockholders was approved by a vote
of at least one-half of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof;
 
(C) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a "Transaction"), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50% of the combined
voting power of the Company or another corporation resulting from such
Transaction, in substantially the same proportion of ownership as prior to such
Transaction; or
 
(D) all or substantially all of the assets of the Company are sold, liquidated
or distributed.
 
(d) Termination Due to Death or Disability. The Executive's employment with the
Company shall terminate automatically on the Executive's death. In the event of
the Executive's disability, the Company shall be entitled to terminate his
employment. In the event of termination of the Executive's employment by reason
of Executive's death or disability, the Company shall pay to the Executive (or
his estate, as applicable) the Executive's Base Salary through and including the
date of termination. For purposes of this Agreement, "disability" shall have the
meaning set forth in the Company's long-term disability plan.
 
 
5

--------------------------------------------------------------------------------


 
(e) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written "Notice of Termination" to the
other party hereto given in accordance with Section 22 of this Agreement. In the
event of a termination by the Company for Cause, the Notice of Termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated and (iii) specify the date of termination, which date
shall not be more than 30 days after the giving of such notice. The failure by
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company's rights hereunder.
 
(f) Resignation from Directorships and Officerships. The termination of the
Executive's employment for any reason will constitute the Executive's
resignation from (i) any director, officer or employee position the Executive
has with the Company and (ii) all fiduciary positions (including as a trustee)
the Executive holds with respect to any employee benefit plans or trusts
established by the Company. The Executive agrees that this Agreement shall serve
as written notice of resignation in this circumstance; provided, however, that
the Executive shall execute such other documents as may be required by the
Company in connection with such resignation.
 
5. Confidentiality.
 
(a) Confidential Information. (i) The Executive agrees that he will not at any
time, except with the prior written consent of the Company Group or, to the
extent permitted pursuant to subsection 5(a)(ii), as required by law, directly
or indirectly, reveal to any person, entity or other organization (other than
any member of the Company Group or its respective employees, officers,
directors, shareholders or agents) or use for the Executive's own benefit any
information deemed to be confidential by any member of the Company Group
("Confidential Information") relating to the assets, liabilities, employees,
goodwill, business or affairs of any member of the Company Group, including,
without limitation, any information concerning past, present or prospective
customers, manufacturing processes, marketing data, or other confidential
information used by, or useful to, any member of the Company Group and known to
the Executive by reason of the Executive's employment by, shareholdings in or
other association with any member of the Company Group; provided that such
Confidential Information does not include any information which is available to
the general public or is generally available within the relevant business or
industry other than as a result of the Executive's action. Confidential
Information may be in any medium or form, including, without limitation,
physical documents, computer files or disks, videotapes, audiotapes, and oral
communications.
 
(ii)In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys' fees, in connection with his compliance with
the immediately preceding sentence.
 
 
6

--------------------------------------------------------------------------------


 
(b)Confidentiality of Agreement. The Executive agrees that, except as may be
required by applicable law or legal process, during the Term and thereafter, he
shall not disclose the terms of this Agreement to any person or entity other
than the Executive's accountants, financial advisors, attorneys or spouse,
provided that such accountants, financial advisors, attorneys and spouse agree
not to disclose the terms of this Agreement to any other person or entity.
 
(c)Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the Company
Group. Upon the request and at the expense of the Company Group, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company Group,
fully and completely, all rights created or contemplated by this Section 5.
 
6. Noncompetition. The Executive agrees that, for a period commencing on the
Effective Date and ending one year after termination of employment for any
reason (the "Restricted Period"), the Executive shall not, without the prior
written consent of the Company, directly or indirectly, and whether as
principal, investor, employee, officer, director, manager, partner, consultant,
agent or otherwise, alone or in association with any other person, firm,
corporation or other business organization, carry on a Competing Business (as
hereinafter defined) in any geographic area in which the Company Group has
engaged in a Competing Business (including, without limitation, any area in
which any customer of the Company Group may be located). For purposes of this
Section 6, carrying on a "Competing Business" means to engage in the business of
wholesale monitoring and related support services, financing solutions and
products within the security alarm industry, and any other business engaged in
by the Company within 12 months after termination of employment; provided,
however, that nothing herein shall limit the Executive's right to own not more
than 1% of any of the debt or equity securities of any business organization
that is then filing reports with the Securities and Exchange Commission pursuant
to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended. In
the event the Executive is employed at will by the Company Group for any period
after the end of the Term, this Section 6 shall remain effective until the first
anniversary of the date of the Executive's termination of employment.
 
7. Non-Solicitation. The Executive agrees that, during the Restricted Period,
the Executive shall not, directly or indirectly, (a) interfere with or attempt
to interfere with the relationship between any person who is, or was during the
then most recent three-month period, an employee, officer, representative or
agent of the Company Group and any member of the Company Group, or solicit,
induce or attempt to solicit or induce any of them to leave the employ of any
member of the Company Group or violate the terms of their respective contracts,
or any employment arrangements, with such entities or (b) induce or attempt to
induce any customer, client, supplier, licensee or other business relation of
any member of the Company Group to cease doing business with any member of the
Company Group, or in any way interfere with the relationship between any member
of the Company Group and any customer, client, supplier, licensee or other
business relation of any member of the Company Group. As used herein, the term
"indirectly" shall include, without limitation, the Executive's permitting the
use of the Executive's name by any competitor of any member of the Company Group
to induce or interfere with any employee or business relationship of any member
of the Company Group.
 
 
7

--------------------------------------------------------------------------------


 
8. Assignment of Developments.
 
(a) During the Executive’s employment, all Developments that are at any time
made, reduced to practice, conceived or suggested by him, whether acting alone
or in conjunction with others, shall be the sole and absolute property of the
Company, free of any reserved or other rights of any kind on his part, and the
Executive hereby irrevocably assigns, conveys and transfers any and all right,
title and interest that he may have in such Developments to the Company Group.
If such Developments were made, conceived or suggested by the Executive during
or as a result of his employment relationship with the Company Group, the
Executive shall promptly make full disclosure of any such Developments to the
Company and, at the Company’s cost and expense, do all acts and things
(including, among others, the execution and delivery under oath of patent and
copyright applications and instruments of assignment) deemed by the Company to
be necessary or desirable at any time in order to effect the full assignment to
the Company of his right, title and interest, if any, to such Developments. The
Executive acknowledges and agrees that any invention, concept, design or
discovery that concretely relates to or is associated with the Executive’s work
for the Company Group that is described in a patent application or is disclosed
to a third party directly or indirectly by the Executive during the Restricted
Period shall be the property of and owned by the Company, and such disclosure by
patent application (except by way of a patent application filed by any member of
the Company Group) or otherwise shall constitute a breach of Section 6 above.
 
“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, improvements, methods, practices, techniques, developments,
programs, concepts and ideas, whether or not patentable, relating to the present
or planned activities, or the products and services of the Company Group.
 
(b) If a patent application or copyright registration is filed by the Executive
or on the Executive's behalf during the Executive's employment with the Company
or within 1 year after the Executive's leaving the Company's employ describing a
Development within the scope of the Executive's work for the Company or which
otherwise relates to a portion of the business of the Company of which the
Executive had knowledge during the Executive's employment with the Company, it
is to be conclusively presumed that the Development was conceived by the
Executive during the period of such employment.
 
9. Certain Remedies.
 
(a) Forfeiture/Payment Obligations. In the event the Executive fails to comply
with Sections 5 through 8, other than any isolated, insubstantial and
inadvertent failure that is not in bad faith, the Executive agrees that he will:
 
 
8

--------------------------------------------------------------------------------


 
(i) forfeit any amounts not already paid and repay to the Company any amounts
already paid pursuant to Section 4(b) or 4(c) of the Agreement;
 
(ii) forfeit all options, restricted stock and other equity based compensation
awarded by the Company Group that have not vested or been exercised (in the case
of options or awards with features similar to exercise) at the date of a
determination by the Company that the Executive failed to comply with Sections 5
through 8 of the Agreement; and
 
(iii) pay to the Company Group the amount of all gain that the Executive
realized within the 12 months before the date of a determination by the Company
that the Executive failed to comply with Sections 5 through 8 from the exercise
or vesting of any stock options, restricted stock or other equity based
compensation awarded by the Company Group.
 
(b) Time for Payment. The Executive will pay to the Company amounts due under
Section 9(a) within 10 days of a determination by the Company that the Executive
failed to comply with Sections 5 through 8 of the Agreement. The obligations
under Section 9(a) are full recourse obligations.
 
(c) Injunctive Relief. Without intending to limit the remedies available to the
Company Group, including, but not limited to, those set forth in this Section 9,
the Executive agrees that a breach of any of the covenants contained in Sections
5 through 8 of this Agreement may result in material and irreparable injury to
the Company Group for which there is no adequate remedy at law, that it will not
be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, any member of the Company Group shall
be entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from engaging in activities prohibited by the covenants contained in Sections 5
through 8 of this Agreement or such other relief as may be required specifically
to enforce any of the covenants contained in this Agreement. Such injunctive
relief in any court shall be available to the Company Group in lieu of, or prior
to or pending determination in, any arbitration proceeding.
 
(d) Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to this Section 9, the Restricted Period shall be
extended by any and all periods during which the Executive shall be found by a
court possessing personal jurisdiction over him to have been in violation of the
covenants contained in Sections 5 through 8 of this Agreement.
 
10. Defense of Claims. The Executive agrees that, during the Term and for a
period of two years after termination of the Executive's employment, upon
request from the Company, the Executive will cooperate with the Company in the
defense of any claims or actions that may be made by or against the Company that
affect the Executive's prior areas of responsibility, except if the Executive's
reasonable interests are adverse to the Company in such claim or action. The
Company agrees to promptly reimburse the Executive for all of the Executive's
reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with the Executive's obligations under this Section 10.
 
 
9

--------------------------------------------------------------------------------


 
11. Nondisparagement. The Executive agrees that at no time during his employment
by the Company or thereafter shall he make, or cause or assist any other person
to make, any statement or other communication to any third party which impugns
or attacks, or is otherwise critical of, the reputation, business or character
of any member of the Company Group or any of its respective directors, officers
or employees.
 
12. Periods Following the Term. For the avoidance of doubt, the provisions of
Sections 5 through 11 shall continue in effect following the expiration of the
Term, including, without limitation, during any period that the Executive
remains an employee-at-will of the Company.
 
13. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.
 
14. Nonassignability; Binding Agreement.
 
(a) By the Executive. This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Executive.
 
(b) By the Company. This Agreement and all of the Company's rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger, consolidation, or transfer of all or substantially
all of the Company's assets.
 
(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive's heirs and the personal representatives of the Executive's
estate.
 
15. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.
 
16. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
 
17. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State.
 
 
10

--------------------------------------------------------------------------------


 
18. Entire Agreement; Supersedes Previous Agreements. This Agreement contains
the entire agreement and understanding of the parties hereto with respect to the
matters covered herein including, without limitation, the Existing Employment
Agreement, and supersedes all prior or contemporaneous negotiations,
commitments, agreements and writings with respect to the subject matter hereof,
all such other negotiations, commitments, agreements and writings shall have no
further force or effect, and the parties to any such other negotiations,
commitments, agreements or writings shall have no further rights or obligations
thereunder.
 
19. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
 
20. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
21. Section 409A Compliance. If any provision of this Agreement would, in the
reasonable, good faith judgment of the Company, result or likely result in the
imposition on the Executive or any other person of a penalty tax under
Section 409A of the Code, the Company may reform this Agreement or any provision
hereof, without the Executive’s consent, in the manner that the Company
reasonably and in good faith determines to be necessary or advisable to avoid
the imposition of such penalty tax (hereinafter “Section 409A Compliance”);
provided, however, that any such reformation shall, to the maximum extent the
Company reasonably and in good faith determines to be possible, retain the
economic and tax benefits to the Executive hereunder while not materially
increasing the cost to the Company of providing such benefits to the Executive.
Except as provided for in the preceding sentence, the provisions of this
Agreement may not be amended, supplemented, waived or changed orally, but only
by a writing signed by the party as to whom enforcement of any such amendment,
supplement, waiver or modification is sought and making specific reference to
this Agreement.
 
22. Notices. All notices or communications hereunder shall be in writing
(including electronic transmission) and shall be (as elected by the person
giving the notice) hand delivered by messenger or courier service,
electronically transmitted, or mailed by registered or certified mail (postage
prepaid), return receipt requested, addressed as follows:
 
To the Company:
Integrated Alarm Services Group, Inc.
99 Pine Street, 3rd Floor
Albany, NY 12207
Attention: Charles May CEO
Phone: 518-426-1515
Fax: 518-426-0953
 
With a copy to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attention: Kenneth J. Laverriere
Phone: 212-848-8172 
Fax: 646-848-8172
To the Executive:
Robert Heintz
923 Woodview Road
Brielle, NJ 08730
Phone: 732-233-5412
Fax: 732-528-3903

 
All such notices shall be conclusively deemed to be received and shall be
effective (a) on the date delivered if by personal delivery; or (b) on the date
of transmission with confirmed answer back if by electronic transmission; or (c)
on the date the return receipt is signed or delivery is refused or the date the
notice is designated by the postal authorities as not deliverable, as the case
may be, if mailed.



11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
 
By: /s/ Charles T. May   
Name: Charles T. May
Title: Chief Executive Officer




 
                                THE EXECUTIVE
                    /s/ Robert B. Heintz
                    Robert B. Heintz
 


12

--------------------------------------------------------------------------------





EXHIBIT A


RELEASE OF CLAIMS




I, Robert Heintz, the undersigned, and Integrated Alarm Services Group, Inc.
(the "Company") entered into an Employment Agreement, dated November 17, 2006,
("Agreement") and this Release of Claims is being delivered to the Company in
consideration of amounts payable to me under the Agreement to which I am not
otherwise entitled.
 


I agree that this Release of Claims becomes effective seven (7) days after I
sign it, unless, prior to the end of that 7-day period, I have revoked this
Release of Claims in the manner described below.
 
1. General Release. In consideration of the promises of the Company set forth in
the Agreement, which includes compensation to which I would not otherwise be
entitled, I, on behalf of myself, and my heirs, executors, administrators,
successors, assigns, dependents, descendants and attorneys hereby knowingly,
voluntarily, and willingly fully and forever release, discharge, and covenant
not to sue the Company and its direct and indirect parents, subsidiaries,
affiliates, and related companies, past and present, as well as each of its and
their directors, officers, employees, agents of the foregoing, representatives,
advisers, trustees, insurers, assigns, successors, and agents, past and present
(collectively, hereinafter referred to as the "Released Parties"), of, from, and
with respect to any claim, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts, or
facts that have occurred up until and including the date of this Release of
Claims including:
 

·  
any and all claims relating to or arising from my employment relationship with
the Company and the termination of either such relationship;

 

·  
any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;

 

·  
any and all claims arising under the Employee Retirement Income Security Act of
1974, the Civil Rights Acts of 1866 and 1867, Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights and Women's Equity Act of 1991, Sections
1981 through 1988 of Title 42 of the United States Code, as amended, the
Occupational Safety and Health Act of 1970, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act of 1988, the Vocational
Rehabilitation Act of 1973, the Equal Pay Act of 1963, the Americans with
Disabilities Act, the Fair Labor Standards Act, and the National Labor Relations
Act, as amended, any other federal or state anti-discrimination law, or any
local or municipal ordinance relating to discrimination in employment or human
rights and the common law;

 
 
A-1

--------------------------------------------------------------------------------


 
 

·  
any and all claims for salary, bonus, severance pay, pension, paid time off pay,
life insurance, health or medical insurance, or any other fringe benefits, other
than the payments and benefits provided for in the Agreement;

 

·  
any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

 

·  
any and all claims for attorneys' fees and costs.

 
2.  ADEA Release. In consideration of the promises of the Company set forth in
the Agreement, I hereby release and discharge the Released Parties from any and
all claims that I may have against the Released Parties arising under the U.S.
Age Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder ("ADEA"). I understand that the
ADEA is a federal statute that prohibits discrimination on the basis of age in
employment, benefits, and benefit plans. I also understand that, by signing this
Release of Claims, I am waiving all claims against any and all of the Released
Parties.
 
3. Representations by Me. By signing this Release of Claims, I confirm the
following:
 

·  
I am providing the release and discharge set forth in this Release of Claims in
exchange for consideration in addition to anything of value to which I am
already entitled.

 

·  
I was advised by the Company in writing to consult with an attorney of my choice
prior to signing this Release of Claims and to have such attorney explain to me
the terms of the Agreement and the Release of Claims including the terms
relating to my release of claims arising under the ADEA.

 

·  
I have read the Agreement and this Release of Claims carefully and completely
and understand each of them.

 

·  
I understand that I am not waiving any rights or claims provided under ADEA that
may arise after I sign this Release of Claims.

 
4. Period to Consider and Revocation. I understand that I have twenty-one days
in which to consider the terms of the Agreement and this Release of Claims. To
the extent I sign the Agreement and this Release of Claims within less than
twenty-one (21) days after its delivery to me, I acknowledge that my decision to
execute the Agreement and this Release of Claims prior to the expiration of such
twenty-one (21)-day period was entirely voluntary. For a period of seven days
following the date I execute this Release of Claims, I have
 
A-2

--------------------------------------------------------------------------------


 
the right to revoke the release contained in Section 2 (the "Revocation
Period"). The Revocation Period shall expire at 5:00 p.m. New York City time on
the last day of the Revocation Period; provided, however, that, if such seventh
day is not a business day, the Revocation Period shall extend to 5:00 p.m. on
the next succeeding business day. No such revocation by me shall be effective
unless it is in writing and signed by me and received by the Company prior to
the expiration of the Revocation Period.
 
5.  Rights Not Released. I understand that, notwithstanding any of the
foregoing, by signing this Release of Claims, I shall not release the Company
from any of the indemnity rights I may have against the Company under its
By-Laws or under the laws of the State of Delaware, or from any of the rights I
may have against the Company pursuant to the Agreement.
 


 
 
________________________
Robert B. Heintz


DATE: ______________
 
STATE OF:   )
) ss:
COUNTY OF   )


On this ____ day of ________, 2006, before me personally came
___________________ to me known, and known to me to be the individual described
in, and who executed the foregoing letter and duly acknowledged to me that
he/she executed the same.
 
__________________
NOTARY PUBLIC
 
A-3

--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------